 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   MANUEL ANTONIO GONZALEZ,                          Case No. 1:15-cv-01098-DAD-EPG (PC)
11                      Plaintiff,                     ORDER DIRECTING THE CLERK OF
                                                       COURT TO CLOSE THE CASE
12          v.
                                                       (ECF NO. 144)
13   J. RAZO, et al.,
14                      Defendants.
15

16          On January 29, 2019, the parties filed a joint stipulation dismissing this action with

17   prejudice and with each party bearing its own costs and attorneys’ fees. (ECF No. 144). In light

18   of the parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has

19   been dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the

20   Clerk of Court is directed to close this case.

21
     IT IS SO ORDERED.
22

23      Dated:     January 30, 2019                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       1
